Citation Nr: 0929068	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back condition, to include as secondary to 
service-connected arthritis of the right and left knees.

2.  Entitlement to an increased disability rating for 
service-connected arthritis, left knee, with chondromalacia, 
currently rated as 20 percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected arthritis, right knee, with chondromalacia, 
currently rated as 20 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his October 2005 Form 9, the Veteran requested a hearing 
at a local VA office before a member of the Board. A hearing 
was scheduled for July 2008.  However, the Veteran failed to 
appear for the hearing.  As the claims file contains no 
request for postponement prior to the date of the hearing nor 
has the Veteran attempted to show good cause for his failure 
to appear, the Board will consider the Veteran's request for 
a hearing as withdrawn.  38 C.F.R. § 20.704(d).

The Board notes that, in the February 2004 rating decision, 
the RO appears to have reopened the Veteran's claim for 
service connection for a chronic low back condition, which 
was previously denied by the RO in August 1993, and denied 
that claim on the merits.  However, regardless of what the RO 
has done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the Veteran has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for a chronic low back condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To comply with the Board's previous 
remand instructions and to obtain VAMC and private treatment 
records.

Unfortunately, the Veteran's claims must be remanded again 
for further development.  In its September 2008 remand, the 
Board directed the AMC to send the Veteran a proper VCAA 
notice letter, that included the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as well as the information 
and evidence necessary to establish a secondary service 
connection claim.  Although the March 2009 VCAA notice 
provided the Veteran with proper Kent notice, the record on 
appeal contains no indication that the RO complied with the 
Board's remand instruction to provide him with the 
information and evidence necessary to establish a secondary 
service connection claim.

Compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, this issue must be 
remanded for compliance with the instructions of the previous 
remand order of the Board.  

In addition, in a May 2009 statement, the Veteran stated that 
he was receiving current treatment at the Detroit VAMC, and 
from his private physician, Dr. E.C.  The Veteran also stated 
that he submitted a VA Form 21-4142 for the VA to obtain his 
private treatment records.  However, it does not appear that 
any attempts have been made to obtain these records and 
associate them with the Veteran's claims file. 

With regard to the Veteran's VAMC treatment records, the 
Board notes that the procurement of records such as 
outstanding VA treatment records is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records are 
potentially probative and as records in the possession of VA 
are deemed to be constructively of record, they must be 
obtained.  See also Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).

With regard to the Veteran's identified private treatment 
records, when VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); see also Hyatt, 
supra.  To that end, the AMC should obtain private treatment 
records from Dr. E.C.  If necessary, the AMC should obtain an 
additional authorization form from the Veteran to complete 
this request.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter in connection with his application 
to reopen his claim for service connection 
for a chronic low back condition.  The 
letter should (1) inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  The Veteran should 
also be provided with the information and 
evidence necessary to establish a 
secondary service connection claim.

2.  The AMC should obtain a copy of all 
pertinent VA outpatient records from the 
Detroit VAMC and identified private 
treatment records from Dr. E.C.  If the 
Veteran identifies any other pertinent 
evidence, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of that evidence.  If the RO 
or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them to 
provide the outstanding evidence.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




